DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted September 17, 2019 and February 9, 2021 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 6, line 5 and claim 7, line 4 both also refer to “the other rotary blades” which render those claims indefinite for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 9, and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0034066 to Kogame in view of US 6,932,564 to Davis.
In Reference to Claim 1
Kogame teaches:
	A vacuum pump (1) including a plurality of exhaust stages (2) provided between an inlet port (11Q) and an exhaust port (12H) so as to function as means for exhausting gas molecules, each of the plurality of exhaust stages having a structure in which the gas molecules are exhausted by a plurality of rotary blades (4a) and a plurality of stationary blades (6) disposed at a predetermined interval in a radial form, and
an uppermost exhaust stage (top stage of rotor 4 in Figure 3) of the plurality of exhaust stages which is directly beneath the inlet port (see paragraphs 29-32, 34, and 35 and Figure 3). 
Kogame fails to teach:
	The vacuum pump comprises a number of blades provided between the inlet port and an uppermost exhaust stage of the plurality of exhaust stages so as to rotate together with the plurality of rotary blades that constitutes the uppermost exhaust stage as a particle transport stage that transports a particle in an exhaust direction of the gas 
Davis teaches:
	A vacuum pump (not shown, see column 1, lines 36-38, column 9, line 66 through column 10, line 14) comprising a stage having a plurality of rotary blades (31 and portion of 30 below line 33 in Figures 10A-10C) and a number of blades (portion of 30 above line 33 in Figures 10A-10C) provided so as to rotate together with the plurality of rotary blades and act as a particle transport stage that transports a particle in an exhaust direction of the gas molecules, the number being smaller than the number of the plurality of rotary blades (see column 1, lines 36-38, 51-56, column 8, line 53 through column 9, line 14 and Figures 10A-10C). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum pump of Kogame by adding a number of blades to rotary blades so as to act as a particle transport stage as taught by Davis as both references are directed to vacuum pumps, and for the purpose of being able to sort the molecules passing through the blades based on their temperature and speed.
In Reference to Claim 2#
Kogame as modified by Davis teaches:
	The vacuum pump of claim 1, wherein the blade that constitutes the particle transport stage is provided adjacent to the plurality of rotary blades that constitute the uppermost exhaust stage. The blades of the particle transport stage of Davis are attached to the blades of the exhaust stage and therefore are considered “adjacent.”
In Reference to Claim 3#
Kogame as modified by Davis teaches:
	The vacuum pump of claim 1, wherein the blade that constitutes the particle transport stage is provided integrally with an entire portion of at least one rotary blade of the plurality of rotary blades that constitutes the uppermost exhaust stage. 
In Reference to Claim 4#
Kogame as modified by Davis teaches:
	The vacuum pump of claim 1, wherein a height of a rotary blade adjacent to the blade that constitutes the particle transport stage among the plurality of rotary blades that constitutes the uppermost exhaust stage is extended by the blade that constitutes the particle transport stage such that the plurality of rotary blades that constitutes the uppermost exhaust stage has an offset structure in which heights of upstream ends of the rotary blades are different (see Figures 10A-10C of Davis). 
In Reference to Claim 8#
Kogame as modified by Davis teaches:
	The vacuum pump of claim 4, wherein a height of a step associated with the offset structure changes.
	Davis teaches a further embodiment where the height of the offset structure changes in a form of stairs (see column 11, lines 26-47 and Figure 20). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the vacuum pump of Kogame as modified by Davis by designing the offset structure of the blades of the particle transport stage to have a plurality of different heights whose heights change in 
In Reference to Claim 9#
Kogame as modified by Davis teaches:
	The vacuum pump of claim 4, wherein a height of a step associated with the offset structure changes.
	Davis teaches a further embodiment where the height of the offset structure changes in a tapered form (see column 11, lines 48-53 and Figure 21). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the vacuum pump of Kogame as modified by Davis by designing the offset structure of the blades of the particle transport stage to have a tapered form as taught by Davis for the purpose of preventing outflow (column 11, lines 52-53 of Davis).
In Reference to Claim 13#
Kogame as modified by Davis teaches:
	A blade component (upper portion of 30 of Davis) which is used in the vacuum pump of claim 1 and includes the blade that constitutes the particle transport stage.
In Reference to Claim 14
Kogame teaches:
	A vacuum pump (1) including a plurality of exhaust stages (2) provided between an inlet port (11Q) and an exhaust port (12H) so as to function as means for exhausting gas molecules, each of the plurality of exhaust stages having a structure in which the 
Kogame fails to teach:
	Heights of upstream ends of at least some of the plurality of rotary blades that constitutes the uppermost exhaust stage are lowered such that an offset structure in which the heights of the upstream ends are different is achieved and a particle transport stage in which particles are-7- moved in an exhaust direction of the gas molecules is achieved.
Davis teaches:
	A vacuum pump (not shown, see column 1, lines 36-38, column 9, line 66 through column 10, line 14) comprising a stage having a plurality of rotary blades (31 and portion of 30 below line 33 in Figures 10A-10C) where the heights of upstream ends of at least some (31) of the plurality of rotary blades are lowered such that an offset structure in which the heights of the upstream ends are different is achieved and a particle transport stage in which particles are-7- moved in an exhaust direction of the gas molecules is achieved (see column 1, lines 36-38, 51-56, column 8, line 53 through column 9, line 14 and Figures 10A-10C). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum pump of Kogame by lowering the heights some of the plurality of rotor blades to create an offset structure and a particle transport stage as taught by Davis as both references are directed to 
In Reference to Claim 15#
Kogame as modified by Davis teaches:
	The vacuum pump of claim 14, wherein a height of a step associated with the offset structure changes. 
	Davis teaches a further embodiment where the height of the offset structure changes in a form of stairs (see column 11, lines 26-47 and Figure 20). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the vacuum pump of Kogame as modified by Davis by designing the offset structure of the blades of the particle transport stage to have a plurality of different heights whose heights change in the form of stairs as taught by Davis for the purpose of being able to separate the particles into further groups based on their properties (such as speed) (column 11, lines 29-31 of Davis).
In Reference to Claim 16#
Kogame as modified by Davis teaches:
	The vacuum pump of claim 14, wherein a height of a step associated with the offset structure changes.
	Davis teaches a further embodiment where the height of the offset structure changes in a tapered form (see column 11, lines 48-53 and Figure 21). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the vacuum pump of 
In Reference to Claim 17#
Kogame as modified by Davis teaches:
	A rotor (4 of Kogame) which is used in the vacuum pump of claim 14 and includes the blade that constitutes the particle transport stage. 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0034066 to Kogame as modified by US 6,932,564 to Davis as applied to claim 1 above, and further in view of case law.
In Reference to Claim 10
Kogame as modified by Davis teaches:
	The vacuum pump of claim 1, wherein the blade that constitutes the particle transport stage is attached to an entire portion of at least one rotary blade among the plurality of rotary blades that constitutes the uppermost exhaust stage.
Kogame as modified by Davis fails to teach:
	The blade that constitutes the particle transport stage is a separate component to the at least one rotary blade.
The Court has held that if there is any desirable reason for making two components separable, then it would be obvious to separate them for that reason (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961), see MPEP §2144.04 V C. Making Separable for further clarification).
In re Dulberg, the applicant claimed a lipstick holder with a removable cap, which was found to be obvious over prior art teaching a lipstick holder with a cap which was press-fit. The Board stated that the prior art with the press-fit cap read over the claim limitations as long as the cap was removable at all. The Appellant argued the press-fit prevents the cap from being removed manually. The Court agreed with the Board, stating “whether [the prior art’s] cap is intended to be manually removable, it would be obvious to make it so” and “if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.” Also, the Court held that “no specific prior art teaching would be necessary to show that operation.”
In the instant application, Davis shows the particle transport stage is a blade integrally formed with the blades of the uppermost exhaust stage. Forming the particle transport stage as a separable component may be desirable for the purposes of maintenance, such that the particle transport stage blades could be removed and replaced without removing the blades of the uppermost exhaust stage.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum pump of Kogame as modified by Davis by forming the particle transport stage as a separate component from the rotary blades of the uppermost exhaust stage in view of case law for the purpose of making repairing and replacing the blades easier.

s 1 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0034066 to Kogame in view of JP 2007-198205 to Sekida (a machine translation will be referred to herein).
In Reference to Claim 1
Kogame teaches:
	A vacuum pump (1) including a plurality of exhaust stages (2) provided between an inlet port (11Q) and an exhaust port (12H) so as to function as means for exhausting gas molecules, each of the plurality of exhaust stages having a structure in which the gas molecules are exhausted by a plurality of rotary blades (4a) and a plurality of stationary blades (6) disposed at a predetermined interval in a radial form, and
an uppermost exhaust stage (top stage of rotor 4 in Figure 3) of the plurality of exhaust stages which is directly beneath the inlet port (see paragraphs 29-32, 34, and 35 and Figure 3). 
Kogame fails to teach:
	The vacuum pump comprises a number of blades provided between the inlet port and an uppermost exhaust stage of the plurality of exhaust stages so as to rotate together with the plurality of rotary blades that constitutes the uppermost exhaust stage as a particle transport stage that transports a particle in an exhaust direction of the gas molecules, the number being smaller than the number of the plurality of rotary blades that constitutes the uppermost exhaust stage.
Sekida teaches:
	A vacuum pump (1) comprising a plurality of rotor blades (3b) and a number of blades (3a) provided between the inlet port and the plurality of rotor blades, wherein the 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum pump of Kogame by adding a number of blades above the rotary blades so as to act as a particle transport stage as taught by Sekida as both references are directed to vacuum pumps, and for the purpose of providing an additional portion of a stage capable of pumping the working fluid, where the blades of the additional row do not overlap in order to reduce the substantial area where the particles collide (paragraph 43 of Sekida).
In Reference to Claim 12#
Kogame as modified by Sekida teaches:
	The vacuum pump of claim 1, wherein the blade that constitutes the particle transport stage is provided at a position separated from the plurality of rotary blades that constitutes the uppermost exhaust stage. Figure 3 of Sekida shows the blades of the particle transport stage and first exhaust stage are separate. 

Allowable Subject Matter
Claims 11, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 further limits claim 4 by stating an arrangement interval of a rotary blade which has the offset structure and a rotary blade positioned on a front side is larger than an arrangement interval of the other rotary blades. The prior art of record fails to teach an uneven arrangement interval within a stage of rotary blades.
	Claim 6 further limits claim 4 by stating a downstream end of the rotary blade positioned on the front side of the rotary blade which has the offset structure recedes toward the inlet port more than the downstream ends of the other rotary blades. The prior art of record fails to teach any of the blades have a downstream end at a different position.
	Claim 7 further limits claim 4 by stating the downstream end of the rotary blade which has the offset structure is extended to be longer than the downstream ends of the other rotary blades. As stated above, the prior art of record fails to teach any of the blades have a downstream end at a different position. 
	Claim 11, further limits claim 1 by stating an elevation angle of the blade that constitutes the particle transport stage is smaller than an elevation angle of the plurality of rotary blades. The prior art fails to teach the elevation angles. The nearest prior art is Davis where Figure 12 shows a longer blade and a shorter blade having different elevation angles, however the lower region of the longer blade would be one of the 
	Claim 18 further limits claim 14 by adding a stationary blade inclined at the same angle but in the opposite direction of the plurality of rotary blades. The prior art of record fails to teach this combination of features. The nearest prior art is US 2010/0192857 to Kobayashi which teaches a vacuum pump having stationary blades upstream of rotary blades which are angled in the opposite direction as the rotary blades, however Kobayashi fails to teach the blades are at the same angle. Modifying the stationary blades to be at the same angle would require improper hindsight. 
	Claim 19 depends from claim 18 and contains its limitations and therefore would be allowable for the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,607,365 to Kabasawa teaches a vacuum pump comprising stationary blades upstream of the rotary blades, however the angles of the blades are unknown. US 5,190,438 to Taniyama teaches a vacuum pump comprising stationary blades upstream of the first exhaust stage, however the angles of the blades are unknown. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289.  The examiner can normally be reached on M, Tu: 7:30-5:00, W, Th: 7:30-5:00, F: 8:00-11:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745